DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer does not comply with 37 CFR 1.321 because:
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21 – 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,182,673 to Jacobs. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the application are directed towards removable appliques.

Jacobs discloses a removable applique comprising: an applique layer having first and second sides, the first side having printing thereon; a breakaway layer; a repositionable adhesive applied to the second side of the applique layer, repositionably adhering the applique layer to the breakaway layer; a permanent adhesive applied to the breakaway layer on an opposite side thereof from the applique layer  (Claims 1, 8 and 14) as in claim 21.  With respect to claim 22, the applique layer comprises a bi- axially oriented polypropylene face stock (Claim 2).  Regarding claim 23, the applique layer comprises a tab (Claims 3, 9 and 16).  For claim 24, the tab is located at an edge of theRemovable Appliques (as amended)Dkt. 066165.525168 Amscan Inc.applique layer (Claims 4, 9 and 16).  In claim 25, the applique layer comprises a cutout section (Claims 6, 8 and 14).  With regard to claim 26, the applique layer comprises a plurality of cutout sections (Claims 6, 8 and 14).  As in claim 27, the repositionable adhesive is configured to remain with the applique layer after the applique layer is removed from the breakaway layer and to permit repositionable application of the applique layer on a self-stick basis to another surface (Claims 7, 8, 13, 14 and 20).  With respect to claim 28, at least one cut in the applique layer defining an interior cutout portion of the applique layer within an outer portion of the applique layer such that the interior cutout portion of the applique layer is removable from the breakaway layer separately from outer portion of applique layer (Claim 14).  Regarding claim 29, both the interior cutout portion of the applique layer and the outer portion of the applique layer are removable from the breakaway layer (Claims 8, 14 and 15).  For claim 30, the at least one cut includes at least a kiss cut (Claims 11 and 18).  In claim 31, the at least one cut includes at least a knife cut (Claims 10 and 17).  With regard to claim 32, the interior cutout portion includes a tab that is defined by the at least one cut to facilitate removal of the interior cutout portion of the applique layer from the outer portion of the applique layer (Claims 5, 9, 12 and 19). Jacobs further discloses removable applique comprising: an applique layer having first and second sides, the first side having printing thereon; a breakaway layer; a repositionable adhesive applied to the second side of the applique layer, repositionably adhering the applique layer to the breakaway layer; and a permanent adhesive applied to the breakaway layer on an opposite side thereof from the applique layer, and at least one cut in the applique layer defining a single interior cutout portion of the applique Removable AppliquesDkt. 066165.573663layer within an outer portion of the applique layer such that the interior cutout portion of the applique layer is removable from the breakaway layer separately from outer portion of applique layer as in claim 33 (Claims 1, 8 and 14).

Claims 21 – 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 13 of U.S. Patent No. 11,122,919 to Jacobs. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the application are directed towards removable appliques.

Jacobs discloses a removable applique comprising: an applique layer having first and second sides, the first side having printing thereon; a breakaway layer; a repositionable adhesive applied to the second side of the applique layer, repositionably adhering the applique layer to the breakaway layer; a permanent adhesive applied to the breakaway layer on an opposite side thereof from the applique layer  (Claim 1) as in claim 21.  With respect to claim 22, the applique layer comprises a bi- axially oriented polypropylene face stock (Claim 2).  Regarding claim 23, the applique layer comprises a tab (Claim 3).  For claim 24, the tab is located at an edge of theRemovable Appliques (as amended)Dkt. 066165.525168 Amscan Inc.applique layer (Claim 4).  In claim 25, the applique layer comprises a cutout section (Claim 5).  With regard to claim 26, the applique layer comprises a plurality of cutout sections (Claim 6).  As in claim 27, the repositionable adhesive is configured to remain with the applique layer after the applique layer is removed from the breakaway layer and to permit repositionable application of the applique layer on a self-stick basis to another surface (Claim 7).  With respect to claim 28, at least one cut in the applique layer defining an interior cutout portion of the applique layer within an outer portion of the applique layer such that the interior cutout portion of the applique layer is removable from the breakaway layer separately from outer portion of applique layer (Claim 8).  Regarding claim 29, both the interior cutout portion of the applique layer and the outer portion of the applique layer are removable from the breakaway layer (Claim 9).  For claim 30, the at least one cut includes at least a kiss cut (Claim 10).  In claim 31, the at least one cut includes at least a knife cut (Claim 11).  With regard to claim 32, the interior cutout portion includes a tab that is defined by the at least one cut to facilitate removal of the interior cutout portion of the applique layer from the outer portion of the applique layer (Claim 12). Jacobs further discloses removable applique comprising: an applique layer having first and second sides, the first side having printing thereon; a breakaway layer; a repositionable adhesive applied to the second side of the applique layer, repositionably adhering the applique layer to the breakaway layer; and a permanent adhesive applied to the breakaway layer on an opposite side thereof from the applique layer, and at least one cut in the applique layer defining a single interior cutout portion of the applique Removable AppliquesDkt. 066165.573663layer within an outer portion of the applique layer such that the interior cutout portion of the applique layer is removable from the breakaway layer separately from outer portion of applique layer as in claim 33 (Claim 13).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21 and 23 – 39 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Miles (USPGPub 2006/0251845 A1).

Miles discloses a removable applique comprising: an applique layer having first and second sides (Paragraphs 00017 and 0018; Figure 1, #18a, 18b, 18c; Figure 2, #38a, 38b and 38c), the first side having printing thereon (Paragraphs 00017, 0018 and 0020); a breakaway layer (Paragraphs 0017 and 0018, the release agent); a repositionable adhesive applied to the second side of the applique layer, repositionably adhering the applique layer to the breakaway layer (Paragraphs 00017, 0018 and 0020; Figure 1, #24); a permanent adhesive adhered to the breakaway layer on an opposite side thereof from the applique layer (Paragraph 0020; Figure 1, #16) as in claim 21.  Regarding claim 23, the applique layer comprises a tab (Paragraph 0017, the area not containing adhesive).  For claim 24, the tab is located at an edge of theRemovable Appliques (as amended)Dkt. 066165.525168 Amscan Inc.applique layer (Paragraph 0017, the area not containing adhesive).  In claim 25, the applique layer comprises a cutout section (Paragraph 0020, the excess web does not have to be removed during manufacture).  With regard to claim 26, the applique layer comprises a plurality of cutout sections (Figures; Paragraphs 0019 and 0020, wherein there are multiple layers, shapes and the excess web does not have to be removed during manufacture).  As in claim 27, the repositionable adhesive is configured to remain with the applique layer after the applique layer is removed from the breakaway layer and to permit repositionable application of the applique layer on a self-stick basis to another surface (Paragraphs 0008, 0017 and 0018).  With respect to claim 28, at least one cut in the applique layer defining an interior cutout portion of the applique layer within an outer portion of the applique layer such that the interior cutout portion of the applique layer is removable from the breakaway layer separately from outer portion of applique layer (Paragraph 0020, the excess web does not have to be removed during manufacture).  Regarding claim 29, both the interior cutout portion of the applique layer and the outer portion of the applique layer are removable from the breakaway layer (Paragraph 0020, the excess web does not have to be removed during manufacture).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Miles (USPGPub 2006/0251845 A1) in view of Scott (USPN 6,733,855).

Miles discloses a removable applique comprising: an applique layer having first and second sides (Paragraphs 00017 and 0018; Figure 1, #18a, 18b, 18c; Figure 2, #38a, 38b and 38c), the first side having printing thereon (Paragraphs 00017, 0018 and 0020); a breakaway layer (Paragraphs 0017 and 0018, the release agent); a repositionable adhesive applied to the second side of the applique layer, repositionably adhering the applique layer to the breakaway layer (Paragraphs 00017, 0018 and 0020; Figure 1, #24); a permanent adhesive applied to the breakaway layer on an opposite side thereof from the applique layer (Paragraph 0020; Figure 1, #16).  However, Miles fails to disclose the applique layer comprises a bi- axially oriented polypropylene face stock.  

Scott teaches an apparatus (Figures; Abstract) having an applique layer comprises a bi- axially oriented polypropylene face stock (Column 3, lines 55 – 59) for the purpose of having a material in the apparatus that had a different density than the other layers (Column 3, lines 55 – 59).

	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have a layer comprising a bi- axially oriented polypropylene face stock in Miles in order to have a material in the apparatus that had a different density than the other layers as taught by Scott.

Claims 30 – 33 are rejected under 35 U.S.C. 103 as being unpatentable over Miles (USPGPub 2006/0251845 A1) in view of Havard et al. (USPGPub 2004/0221944 A1).

Miles discloses a removable applique comprising: an applique layer having first and second sides (Paragraphs 00017 and 0018; Figure 1, #18a, 18b, 18c; Figure 2, #38a, 38b and 38c), the first side having printing thereon (Paragraphs 00017, 0018 and 0020); a breakaway layer (Paragraphs 0017 and 0018, the release agent); a repositionable adhesive applied to the second side of the applique layer, repositionably adhering the applique layer to the breakaway layer (Paragraphs 00017, 0018 and 0020; Figure 1, #24); a permanent adhesive adhered to the breakaway layer on an opposite side thereof from the applique layer (Paragraph 0020; Figure 1, #16).  At least one cut in the applique layer defining an interior cutout portion of the applique layer within an outer portion of the applique layer such that the interior cutout portion of the applique layer is removable from the breakaway layer separately from outer portion of applique layer (Paragraph 0020, the excess web does not have to be removed during manufacture).  However, Miles fails to disclose the at least one cut includes at least a kiss cut, the at least one cut includes at least a knife cut, and the interior cutout portion includes a tab that is defined by the at least one cut to facilitate removal of the interior cutout portion of the applique layer from the outer portion of the applique layer.

Havard et al. teach an apparatus (Figures; Abstract) comprising: an applique release layer having first and second sides (Figures 1 and 2, #50 and 82; Paragraph 0008), the first side having printed matter thereon (Paragraphs 0004 and 0008); an applique layer (Figure 1, #64; Paragraph 0011); an applique adhesive coupling the second side of the applique layer with the applique release layer (Figures 1 and 2, #80); the container body has a convex exterior surface (Figure 3), and the tab is configured such that it protrudes from the convex exterior surface of the container body so that it can be gripped for facilitating removal of the applique layer from a layer (Figure 1, #72), the cutout portion is defined by a plurality of knife cuts (Paragraphs 0023 and 0037), the cutout portion is defined by a plurality of kiss cuts (Paragraphs 0023 and 0037), the cutout portion includes a tab that is defined by the cuts to facilitate removal of the cutout portion from the remainder of the applique layer (Figure 1, #72), the surface of the object is a convex surface (Figure 3) and the applique layer further comprises a tab at an edge of the applique layer (Figure 1, #72), the tab being configured such that it protrudes from the convex surface of the object so that it can be gripped for facilitating removal of the applique layer (Figure 1, #72), the interior cutout portion is defined by a plurality of knife cuts (Paragraphs 0023 and 0037), the interior cutout portion is defined by a plurality of kiss cuts (Paragraphs 0023 and 0037), and the interior cutout portion includes a tab that is defined by the cuts to facilitate removal of the cutout portion from the outer portion of the applique layer (Figure 1, #72) for the purpose of aiding in the removal of the applique layer (Paragraph 0030).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a tab in a label on a convex container in Miles in order to aid in the removal of the applique layer as taught by Havard et al.

Response to Arguments
Applicant's arguments filed November 27, 2022 have been fully considered but they are not persuasive.

In response to Applicant’s argument that Miles does not disclose or suggest that the adhesive 16 proposed therein is ever "adhered to" or even comes into contact with any release agent proposed therein, the Examiner respectfully disagrees.  The language of the claim is open, i.e. “comprising”, allowing intervening layers between permanent adhesive and the breakaway layer while still reading on the claimed invention.  There is no language in the claimed requiring the adhesive to be direct contract with the breakaway.  Therefore, Miles discloses a permanent adhesive applied to the breakaway layer on an opposite side thereof from the applique layer (Paragraph 0020; Figure 1, #16).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
December 7, 2022